

115 HR 877 IH: Vietnam Helicopter Crew Monument Act
U.S. House of Representatives
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 877IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Mr. Amodei (for himself, Mr. Abraham, Mr. Burgess, Mr. Kilmer, Mr. Barletta, Mr. Webster of Florida, Mr. DeFazio, Mr. Bucshon, Mr. Thomas J. Rooney of Florida, Mr. Jones, Miss Rice of New York, Ms. Clark of Massachusetts, Ms. Kuster of New Hampshire, Mr. Heck, Mrs. Blackburn, Mr. Hill, Mr. Kelly of Pennsylvania, Mr. LoBiondo, Mrs. Brooks of Indiana, Mr. Renacci, Mr. Cramer, Mr. Sean Patrick Maloney of New York, Mr. Byrne, Mr. Rouzer, Mr. Loudermilk, Mr. Cartwright, Mr. Marino, Mr. Austin Scott of Georgia, Mr. Stewart, Mr. Pocan, Mr. Franks of Arizona, Mr. Kind, Mr. Carter of Texas, Mr. Ross, Mr. King of New York, Mr. Wittman, Mrs. Roby, Mr. Pearce, and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Army to place in Arlington National Cemetery a monument honoring the
			 helicopter pilots and crewmembers who were killed while serving on active
			 duty in the Armed Forces during the Vietnam era, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vietnam Helicopter Crew Monument Act. 2.Placement of monument honoring helicopter pilots and crewmembers who were killed while serving on active duty in the Armed Forces during the Vietnam era (a)In generalSubject to the requirements of subsection (c), the Secretary of the Army shall place in Arlington National Cemetery a monument honoring helicopter pilots and crewmembers who were killed while serving on active duty in the Armed Forces during the Vietnam era.
 (b)DesignThe monument placed under subsection (a) shall measure 4 feet in height, 5 feet in width, and 1 foot in depth, and shall be based on a design approved by the Secretary of the Army and the Vietnam Helicopter Pilots Association.
 (c)Agreement for construction and maintenanceThe Secretary of the Army may only place a monument under subsection (a) if the Secretary enters into an agreement with the Vietnam Helicopter Pilots Association under which the Association agrees to pay all costs necessary for preparation of the site for the monument (including the activities authorized under subsection (d)(2)) and to construct, install, and maintain the monument, and to such other provisions as the Secretary may require.
			(d)Site and replacement of existing memorial
 (1)In generalThe monument described in subsection (a) shall be placed where the Vietnam Helicopter Pilots Association Memorial Tree stood on the day before the date of the enactment of this Act.
 (2)Removal of existing memorialIn placing the monument described in subsection (a) in the place specified in paragraph (1) of this subsection, the Secretary of the Army may remove the Vietnam Helicopter Pilots Association Memorial Tree that was in such location on the day before the date of the enactment of this Act.
				